                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                    1:18-cv-00348-FDW

HILDRED MANUEL LYLES, JR.,                            )
                                                      )
       Petitioner,                                    )
                                                      )
vs.                                                   )                         ORDER
                                                      )
KATY POOLE,                                   )
                                          )
      Respondent.                         )
__________________________________________)

       Hildred Manuel Lyles, Jr., a prisoner of the State of North Carolina, has filed a pro se

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in this Court. (Doc. No. 1.)

       To the extent Lyles’s petition is comprehensible, it appears he is challenging the

jurisdiction of the Orange County Superior Court to impose judgment and sentence him to prison

on October 21, 1993. (§ 2254 Pet. 1, Doc. No. 1.) Orange County is within the territorial

jurisdiction of the United States District Court for the Middle District of North Carolina. See 28

U.S.C. § 113(b). Thus, pursuant to the provisions of 28 U.S.C. § 2241(d), and in accordance

with a joint order of the United States District Courts for the Eastern, Middle and Western

Districts of North Carolina (Joint Order, In re: Applications for Writs of Habeas Corpus (Oct.

26, 1966)), the Court shall transfer the habeas petition to the United States District Court for the

Middle District of North Carolina, where venue is proper. This Court has not conducted an

initial review of the petition and makes no observation as to its timeliness.

       IT IS, THEREFORE, ORDERED that the Clerk of Court shall transfer this civil action

to the United States District Court for the Middle District of North Carolina for all further

proceedings. The Clerk is further directed to provide a copy of this Order to Lyles and,
                                                      1
             thereafter, to close this case.

                     SO ORDERED.

       Signed: December 10,
2018




                                               2
